DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.

Priority
The present application claims priority to multiple applications. 
The first and the third compounds of claims 16 and 22 are supported by Application 10/880,384 filed on 6/28/2004 which discloses compounds A18B1 ([0207]) and A20B1 ([0237]). However, it appears the second and the fourth compounds of the instant claims 16 and 22 are not supported by Application 10/880,384. The compound A33B1 ([0252]) of Application 10/880,384 is similar to the fourth compound of the instant claims 16 and 22, but they are not identical. The second and fourth compounds of claims 16 and 22 are supported by Application 11/032,887 filed on 1/10/2005, wherein the second and the fourth compounds of paragraph [0014] have same structures as the second and the fourth compounds of the instant claims 16 and 22, respectively. Thus, the effective filing date for the instant claims 16-27 is 1/10/2005.

Terminal Disclaimer
The terminal disclaimer filed on 7/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,426,041 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Election/Restrictions
Applicant’s election without traverse of Species (A), the first formula in claim 16 wherein the metal is iridium, in the reply filed on 10/18/2021 is acknowledged. 
After conducting search, the Examiner has determined to withdraw the species election requirement applied on 8/10/2021. Accordingly, the prosecution has been conducted for all four species exhibited in claims 16 and 22 (i.e. Species A, B, C, and D in the Restriction/Election Requirement Office Action of 8/10/2021).

Response to Amendment
The amendment of 07/25/2022 has been entered.
Disposition of claims: 
Claims 16-27 are pending.
Claims 16 and 22 have been amended.
The amendments of claim 22 have overcome the rejections of claims 22-27 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The terminal claimer filed on 07/25/2022 has been approved. The provisional rejections of claims 16 and 20 on the ground of nonstatutory double patenting as being unpatentable over claim 30 of US Patent 8,426,041 B2 (hereafter Patent ‘041), and the provisional rejections of claims 16, 20-22, and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 11 of US Patent 8,426,041 B2 have been withdrawn.
The amendments of claim 16 have overcome the rejections of claims 16 and 20-21 under 35 U.S.C. 102(a)(1) as being anticipated by Piro et al. (“Pyridinium-derived N-heterocyclic carbene ligands: syntheses, structures and reactivity of N-(20-pyridyl)pyridin-2-ylidene complexes of nickel(II), palladium(II) and platinum(II)”, Polyhedron 2004, vol. 23, page 2797-2804, hereafter Piro) set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see pages 8-10 of the reply filed 07/25/2022 regarding the previous record of rejections set forth in the Office Action of 05/24/2022 have been considered. 
Those rejections have been withdrawn, rendering the arguments moot.
Although the previous rejections by Piro have been withdrawn, new grounds of rejections are applied using the reference by Piro in combination of other references (see the details in the 103 rejection section below). 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text. Abstracts exceeding 15 lines of text or 150 words should be checked to see that they are as concise as the disclosure permits. MPEP 608.01(b).
The instant Abstract is too long. Correction is suggested. It is suggested to delete everything below the row of first figures (i.e. remove all the figure and corresponding sentences except the figures showing the chemical formulas of the instant claim 16).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Owen et al. (“Pyridinium-Derived N-Heterocyclic Carbene Complexes of Platinum: Synthesis, Structure and Ligand Substitution Kinetics”, J. Am. Chem. Soc. 2004, vol. 126, page 8247-8255, hereafter Owen) in view of Piro et al. (“Pyridinium-derived N-heterocyclic carbene ligands: syntheses, structures and reactivity of N-(20-pyridyl)pyridin-2-ylidene complexes of nickel(II), palladium(II) and platinum(II)”, Polyhedron 2004, vol. 23, page 2797-2804, hereafter Piro) and Seco (“Acetylacetone: A versatile ligand”, J. Chem. Edu. 1989, vol. 66, page 779, hereafter Seco). 
Regarding claims 16 and 20-21, Owen discloses an N-heterocyclic carbene complex comprising an N-(2-pyridyl)-R-pyridine-2-yliden (R = H or NMe2) ligand (Compounds 1b and 3b in Scheme 1).

    PNG
    media_image1.png
    379
    638
    media_image1.png
    Greyscale

The Compound 1b (or 3b) of Owen has similar structure as the second compound of the instant claim 16. The only difference is that the claimed compound is required to have a single ancillary ligand represented by (X-Y).
Piro discloses an N-heterocyclic carbene complex comprising an N-(2-pyridyl)-t-Bu-pyridine-2-yliden ligand and an ancillary ligand acetylacetone (Compounds 4a in Scheme 1; see the acetylacetone ligand enclosed by a dashed box in the figure below). 

    PNG
    media_image2.png
    232
    712
    media_image2.png
    Greyscale

Piro teaches that the starting material M(II)(acac)2 (acac = acetylacetone) is readily available and easy to handle (page 2798, column 2). 
Piro teaches a synthesis method to produce the Compound 4a from the starting materials N-(2-pyridyl)-t-Bu-pyridine-2-yliden and Pt(acac)2 (Scheme 1). 
Seco teaches that an acetylacetone ligand is common and provides several advantages. Seco recites that the acetylacetone ligand is readily characterized by common techniques such as IR and H1NMR spectroscopies, easily and safely manipulated, and relatively inexpensive (page 779, column 1, paragraph 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 1b (or 3b) of Owen by substituting the ancillary ligands CH3 and SMe2 with an acetylacetone ligand, as taught by Piro and Seco.
The motivation of doing so would have been to use the Pt-containing starting material (i.e. Pt(acac)2) which is readily available and easy to handle based on the teaching of Piro, and to use the acetylacetone ligand which is readily characterized by common techniques such as IR and H1NMR spectroscopies, easily and safely manipulated, and relatively inexpensive based on the teaching of Seco.
Furthermore, the reaction scheme disclosed by Owen (the reaction from 1a to 1b and the reaction from 3a to 3b in Scheme 1) and Piro (the reaction for compound 4a in Scheme 1) are substantially similar. An ordinary skill in the art would know that the reaction scheme by Owen can be modified by changing the metal-containing starting materials (i.e. [(μ-SMe2)Pt(CH3)2]2 to Pt(acac)2) with proper solvent and reaction condition to produce an N-heterocyclic carbene complex comprising an ancillary ligand acetylacetone. The modification would have been a combination of prior art elements according to known method to achieve predictable results. See MPEP 2143(I)(A). The substitution of the ancillary ligands in the known reaction scheme would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and method to produce an N-heterocyclic carbene complex.

    PNG
    media_image3.png
    406
    732
    media_image3.png
    Greyscale


The modification provides the Compound of Owen as modified by Pyro and Seco as shown in the figure above left. The compound can also be presented as one in the figure above right. Two presentations correspond to a single identical compound. The double bond within the top pyridine ring and the single bond between the top pyridine ring and the metal center Pt in the compound above left can be rearranged similarly as in the compound above right due to the π electron resonance. Thus, the compound shown above right is an identical compound as one above left with different presentations (i.e. different resonance structures).
The Compound of Owen as modified by Pyro and Seco (see the right presentation in the figure above) has identical structure as the second compound of the instant claim 16, wherein M is a metal (Pt); R1 is hydrogen or NR’2; R2 is hydrogen; R’ is alkyl (methyl); a is 0; b is 1; (X-Y) is an ancillary ligand (acetylacetone); n is 1; and m is 1; provided that when the compound is represented by 
    PNG
    media_image4.png
    233
    247
    media_image4.png
    Greyscale
, then R1 is not alkyl.

Claim Objections/Allowable subject matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
As outlined above, Owen in view of Piro and Seco is a representation of the closest prior art. As described in more detail above, the compound of Owen in view of Piro and Seco read on the structural limitations of the second compound of the instant claim 16.
However, claims 17-19 additionally requires two adjacent R1 groups of the second compound of the instant claim 16, together form the cyclic group selected from cycloalkyl, cycloheteroalkyl, or heteroaryl group.
Owen in view of Piro and Seco does not teach a compound, wherein two adjacent R1 groups together form a cyclic group selected from cycloalkyl, cycloheteroalkyl, or heteroaryl group. The prior art does not teach or motivate modifying the compound of Owen in view of Piro and Seco such that the compound wherein two adjacent R1 groups together form a cyclic group selected from cycloalkyl, cycloheteroalkyl, or heteroaryl group, as required in claims 17-19.

Claims 22-27 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
As outlined above, Owen in view of Piro and Seco is a representation of the closest prior art. As described in more detail above, the compound of Owen in view of Piro and Seco reads on the limitations of the second compound of the instant claim 22. However, claims 22-27 additionally requires an organic light emitting device comprising the compound of claim 22.
Owen in view of Piro and Seco does not teach an organic light emitting device comprising the compound of Owen in view of Piro and Seco. None of the prior art teaches or motivates modifying the Compound of Owen in view of Piro and Seco such that the compound comprises an organic light emitting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786